IN THE SUPREME COURT OF THE STATE OF NEVADA


                   MARY LOU MCSWEENEY-WILSON,                               No. 82806
                   Appellant,
                   vs.
                   STOREY COUNTY COMMISSIONERS;                           FILED
                   AND STERICYCLE, INC.,
                                                                          FEB 1 7 2022
                   Res • ondents.
                                                                                  A. BROWN
                                                                                 PRENIE


                                                                            DEPUlY CLERK




                                           ORDER OF AFFIRMANCE
                               This appeal challenges a district court order dismissing a
                   petition for judicial review in a land use matter. First Judicial District
                   Court, Storey County; James Todd Russell, Judge.' Appellant Mary Lou
                   McSweeney-Wilson filed a petition seeking judicial review of respondent
                   Storey County Commissioners decision granting respondent Stericycle,
                   Inc.'s application for a special land use permit. The district court permitted
                   Stericycle to intervene and later granted both respondents' motions to
                   dismiss Wilson's petition because she lacked standing.
                               Reviewing de novo, we affirm. See Arguello v. Sunset Station,
                   Inc., 127 Nev. 365, 368, 252 P.3d 206, 208 (2011) (Standing is a question of
                   law reviewed de novo."); Buzz Stew, LLC v. City of N. Las Vegas, 124 Nev.
                   224, 227-28, 181 P.3d 670, 672 (2008) (reviewing order granting a inotion to
                   dismiss de novo). NRS 278.3195(4), which "governs a party's standing to




                          'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                   is not warranted.
SUPREME COURT
     OF
   NEVADA

(01 I947A   OA..
            1
challenge [a Commission]'s decision in the district court," Kay v. Nunez, 122
Nev. 1100, 1106, 146 P.3d 801, 806 (2006), provides that only a person who
            (a) Has appealed a decision to the governing
            body in accordance with an ordinance adopted
            pursuant to subsection 1; and
            (b) Is aggrieved by the decision of the governing
            body,
            may appeal that decision to the district court of
            the proper county by filing a petition for judicial
            review.. . . .
            Under the plain language of NRS 278.3195, Wilson lacked
standing to seek judicial review of the County Commissioners decision
because she did not attend or participate in any of the planning commission
or County Commission meetings considering Stericycle's application and
she did not appeal the planning commission's decision recommending that
Stericycle's application be approved. See Kay, 122 Nev. at 1104, 146 P.3d
at 805 (NRS 278.3195(4) is clear and unambiguous, and thus, we follow its
plain meaning."). Wilson also did not demonstrate that she was aggrieved
by the County Commissioners' decision, as her property is several miles
outside of the relevant notice zone.2 See City of N. Las Vegas v. Eighth
Judicial Dist. Court, 122 Nev. 1197, 1206, 147 P.3d 1109, 1115 (2006)
(explaining that in counties with populations less than 400,000 (since this
opinion was issued, the statute increased the population amount to
700,000), local ordinances govern the definition of who is aggrieved for
purposes of NRS 278.3195); Storey County Code § 17.03.130 (outlining the



      2Similarly,  Wilson's purported clients also failed to meet NRS
278.3195(4)s standing requirements. Although both clients participated in
the planning commission and County Commission meetings and opposed
Stericycle's application, neither appealed the decisions nor demonstrated
that they were aggrieved by the County Commissioners' decision.


                                      2
                procedure to appeal an administrative decision to the Storey County
                Commissioners and defining an aggrieved party with standing as "a person
                with a legal or equitable interest in the property affected by the final
                decision or the property located within the notice area of the property that
                is entitled by law to notice); see also NRS 278.315(3) (requiring notice of a
                hearing on an application for a special use permit be sent to all property
                owners "located within 300 feet of the property in question").
                            We also reject Wilson's argument that she should be excused
                from strictly complying with NRS 278.3195(4)s standing requirements
                because she was unaware of the meetings where Stericycle's application
                was considered. The County Commission demonstrated that it complied
                with the physical posting requirements of Nevada's Open Meeting Law
                despite those requirements being suspended by the governor's emergency
                directives relating to the COVID-19 pandemic. And, because Wilson has
                not alleged that the County Commission's decision deprived her of a
                cognizable liberty or property interest, we reject her assertions that its
                decision deprived her of due process because the notices were not physically
                posted in their usual locations and there was no option to physically attend
                the meetings.3 See Malfitano v. Storey Cty., 133 Nev. 276, 282, 396 P.3d
                815, 819-20 (2017) (explaining that the first step in evaluating a due process


                      3A1though    Wilson argues that she showed the negative impacts of air
                pollution to satisfy having a liberty or property interest the decision
                deprived her of, she failed to demonstrate that she has a constitutionally
                protected property interest in her property being free from air pollution, and
                did not explain how her property has been negatively impacted by air
                pollution from Stericycle's operations under its special use permit. See
                Pressler v. City of Reno, 118 Nev. 506, 510, 50 P.3d 1096, 1098 (2002) (The
                protections of due process only attach when there is a deprivation of a
                protected property or liberty interest.").
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                claim is to determine whether there has been an interference with a liberty
                or property interest). For the foregoing reasons, we
                             ORDER the judgment of the district court AFFIRMED.4



                                       pNrraguirre



                                        . , J.                                       Sr.J.
                Hardesty




                cc:   Hon. James Todd Russell, District Judge
                      J. Douglas Clark, Settlement Judge
                      Mary Lou Wilson
                      McDonald Carano LLP/Reno
                      Storey County District Attorney
                      Storey County Clerk




                      4The  Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COuRT
        OF
     NEVADA
                                                     4
(0) i94/A